United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3400
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Nebraska.
John A. Hamilton, Jr.,                    *
                                          *         [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: May 25, 2004

                                    Filed: June 3, 2004
                                     ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       John A. Hamilton, Jr., pleaded guilty to possessing with intent to distribute
50 grams or more of a mixture or substance containing methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1); knowingly possessing a firearm in
relation to drug trafficking, in violation of 18 U.S.C. § 924(c); and a related forfeiture
charge. The district court1 sentenced him to consecutive prison terms of 202 months
and 60 months, plus 5 years supervised release. On appeal, Mr. Hamilton’s counsel

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967).

       We conclude the issues raised by counsel are unreviewable. Mr. Hamilton was
sentenced within the applicable statutory range and at the bottom of the Guidelines
range applied to him as a career offender, cf. United States v. Woodrum, 959 F.2d
100, 101 (8th Cir. 1992) (per curiam) (where defendant did not argue sentence was
imposed in violation of law or as result of incorrect application of Guideline, sentence
within properly calculated Guidelines range was not reviewable); and the district
court explicitly recognized its authority to depart from the Guidelines when it decided
not to grant Mr. Hamilton’s downward-departure motion, see United States v. Koons,
300 F.3d 985, 993-94 (8th Cir. 2002) (where district court recognized authority to
depart but elected not to do so under circumstances, decision is unreviewable).

     Finally, we have carefully reviewed the record independently pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues.
Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-